OFFICE OF THE ATTORNEY             GENERAL OF TEXAS
                                  AUSTIN




lonorabl.  W. A. Davis,        W. 0.
state Registrar
Jimto Board o? Health
Austin, Texar




                                                 0 YOUP idit0~        0r
Jarmary ZE, 194                                  61   to   e ooopt   for
filfng  the   Fe00                               U8lT ragl~torml*
[under the pror                                 a leas, 46th Leglr-
latura,   itule 81                              rll Statute*) when,
                                            thr Pmbate     Oourt
                                         rk or by th. Dsptntr


                               e name of the County Judge ia
                               er with II rtaap.



           w~reoiate      your reepondlr& to oyr reqwst 0r
January 28, 1941, for addItiona     information by rupp4Ug
1~s with ths moords in your hand@ whiti are the mbJ*ot OS
inquiry.    There an nturnod   hm%wlth.
              The partianlar      paragraph BZ 8. I).614, tits        1939,
Foptj-8ixth     Legtrlature,      mvmea,     read0 as mmm:
             *Aa4 prerl&es¶iulrther, that w   0ttlsW
       o? the 6t&e   of Texar wishLng 0~ ill* the MO-
Honorabl4 W. A. Davis,   94. D. Page 2



     ord of any birth or death, not previously        reg-
     lrtered,   may submgt to the Probate Court In the
     oounty where the birth or death occur4d,        a reo-
     ord of that birth or death wrltt4n on the adopted
     forms of birth and death oertiflaates.        The oer-
     t Ifioate lhall be sub&ant latad by the aff Idavlt
     of the nedloal attendant present at the time of
     the birth,   or in oara of death, the affldavlt       of
     the phyelolan lart in attend~anoe upon the deoe&sed,
     or the undertaker who burled the body.        When thr
     affidavit   of the medical attendant or undertaker
     omnnot be secured, the certlfloat4      shall be rup-
     ported by the gffldavlt     of soma person who was
     aaqualntad with the Iaats surrounding the birth
     or death, at the time thr blrth or death oooured,
     wlth e reaond affidavit     o? eom4 person who 1s
     loqualnted rlth the facts eurroundlng the birth
     or death and who is not related to the Individual
     by blood or marrlaga.     The Probate Court shall
     require 4uoh other informatIon or lvidenoe as
     may be deemed neoerrary to establish      the oItIr4n-
     4hID of the Indlviduil    filina  the oertlfloate.
     and the truthfulness    of the &atemente made 16




     tibn 21 of thin Aot.   Suoh-certLfied  coplra 8hiill
     be prim& faoie evidence in all Courts and plao44
     of the faote stated thereon.    xhe State Burem
     of Vital Statirtlos shall furnish the forms upon
     whioh such reoordr are filed,  and no other form
     shall be used for that purpose.* (Undsreoorlng
     oure )
          In Opinlixs Nos. o-1201, o-1203, and O-1709 we
held that the applioatlons   oontemplated In the above rtat-
ute should be aoaorded the dignity    of probate proceedings,
th*t the oas6;e should b4 docketed by th4 probate olrrk anb
that all proceedings   had in oonneotlon therewith should b4
entered In the minutes of the probate court.
          We held In Oplnlon No:;O-1065 that th,e oounty
Judgs I6 4ntltl4a to a fee of Plftr C4ntr (SO+) for rntsrlng
aonormble W. A. pavls, W. D. Page 3



the order end the oounty olerk is rntltlad to g like f44
for oertlfylng the order and rsoords to the Stats Registrar.
            We further points& out In Opinion No. O-1079 that
the State Registrar    Is not authoriced to refuse to rooept
:;L;;;ing    a reoord of birth which on its f&or IIIteohnisglly
          .
          Let us examins ths orders In qusstlon in the light
of those oplnlonr.  Th4y mre on forms provided by the Bummu
Of Vital StPtIStIQS &IX&pMId4   88 follOw8:
    .
f                                                                   :
1       lSTA!l’EOF TEXAS                                            a
1        COUNTY OF BASTROP                                          3
                                                                    .
1                                                                   :
I               THE BIRTH CERTIFICATEOP Aormoe Berman Yett,         I
1       lttmohed hereto, YIS submitted to this Court, as            :
1       yo;lfl@d    for In H. B. No. 614, 40th Leg., R. 9.          :
1             .                                                     :
:                                                                   :
:            It is the order of this Court that this       rsoord   :
1       13EACCEPTED by ths State Registrar for filing       in      :
t       the 0tmte Bureau OS Vltml Btmtlstlos.                       :
:
1                 8lgmture   ( Signed)    TlirgalJoaepCo.Clp        i
1       D&e January 27, 1941.             Of   astrop   ounty.

    .
z                                                                   :
:        l* . *
                                                                    :
1                                                                   :
:             ~lgnature         Floml Mltohsll ,County Clerk.
                          (Typed)                                   :
:                               O? l&nLeananCounty.                 :
:                   By (Signed) 0. w. N~Nasmrm, Deputy.             !
:       Dmte January 27th, 1941.'                                   I
1                                                                   I

                                                                    f
:        n* 4 4                                                   i
:             Signature    (Stamped) 0eo.~.W~:X~!Wm@%.Go. Judge.1
:                                    Chester Watson.~Deputr  - :
:        Date l-24   1B41.(Signed)   of Dallas County.*-          t
Honor&b14 W. A. Dsvls,         N. D. Page 4



4.
:                                                                  :
      *4   4   l
:                                                                  :
x
:                  slgnsturs   (Stampsd) J. E. Abernmth~,Co.~dg4~
t                                        Of Oollln County. a      :
1    Dots J&n. 23,        1941.                                   :
I                                                                  :



           The statute 9r4vld4s that *the Clerk of ths arid
Oourt shall forward the c4~tlfIo&te      to the State Bureau     of
Vital 8tmtlstIoe    with an order from the court to ths State
Rsglstrmr that the rsoord be, or bs not, mooOpted. n We hsve
polntsd out that ml1 proo4salags      under B. 8. Ro. 614 should
b4 rii44,  400k4t44    and 4ntar44 in the minutes.   The most
Seas5.bls msan4 for the olrrk to dlsoharge the duty lmpored
open him by th4 statuts would be to iorwmrd to ths Stats
R4gIstrmr a oertlfled     oopy of th4 oountr Judge18 order. In-
ass4 M hare held thmt hs is sntltle4        to issa for suoh mot
snd it Is our opinion that the State Reglstrmr should rooept
for filing  a csrtlfloits    forward44 him ar provldsd In A. B.
No. 614 when It 1s rooompmaled by the oounty olsrk’r         osrtlfled
OOPTof sn order of the oounty Judge.
            Th4 0141% ha6 not don4 this In the or44re vhlsh
v4 hays numbered 1 an4 2.     The first purports sot to b4 the
 or&r OS the county J'udg4,but th4 Ord4r 0f th4 oOUtit~ dllerk
‘hlnsslf;  the sooond purports to b,r the order of the County
 Olsrk through his dsputy.
           It Is our opinion mad you are mdrlsed that the
State Regletrmr is zot muthorl~sd to soo4pt for filing    reo-
ords OS delayed rrgistrmtlon   of birth when aoaompmnlad by
mn order of th4 'oounty olerk or hIs deputy that they be
soospted,  and not aooompmnlsd by &I! order (or aertIflsd
sopy thereof)  from ths oounty judge.   We mre not to be un-
derstood 8s holding that th4oounty clerk or his deputy msy
not forward a certified   oopy of the order of the oouaty
Judge. Indssd, w4 believe this Is thr oorr4ot proosdure.
          9mler No. 3 b4arr the stamps& signature of th4
Oounty Judge ben4mth whloh Is th4 wrltt4n 6lgnature of 8
clerk in his offiae.  Order No. 4 beam the stsmped signs-
turs ot th4 County Judge clon4.
Bonorablo   W. A. Darls,     W. D. Page 5



           The tests the State Reglatrar rhould employ In
Q~IIOBof thle ohraoter   ehould be:   Are the rsoortlr fair
on their face and do they appmr to oome from oompetent
luthorltj?   If ther are fair on their faor and do appear
to oome irom competent authority thay ehould be aooepted.
            It la well     settled   that a printed       or staaped
rlgnaturoof a Judge or oourt offloer            irruing     an ardor or,
writ Ir a sufflolent    authentloatlon,   fulfIllIng    the rrqulm-
lent of a aigmture,     where suoh signature har, In offrot,
been adoptad by the Issuing offlorr.       38 A. L. R. 703;
Wlller T. State (l890-- Slgnatur8 of proreoutlng         attorney
typed on the Indictment),     36 Tex. Crlm Rep. 47, 35 E. W.
391; Tenement House Department v. Well (1QlB -- Bubber etamp
rignature)   76 Xlro. 275, 134 N. Y. Supp. lOd!Z$ Loughron v.
Bonnlwrll Ii904 -- StenoI      slgnaturm of Ju@tIos .ofthe praor)
125 Iowa 516 106 A. St. Rep. 319, 101 H. W. 26?i Blrder
                        Jud 4’4 slgnrturs    irprr44rd   br olerk),
:: i?y$:      'i0"9 -ihhg y 374 43 L J Q B g 5 133
SO L: T. x.‘S.‘37i     22 &k.     bp e iO&OOi      V: &4ii    (i602--
probata ofder of r&r and IsInute;'unaignsd         by Judged 95 Tex.
582, 60 0. w. 775.

            Moreover, while a Judge or pub110 oiilolal y
not delegate alroretlonary   dutirs, mera meohanIoa1 or mInIa-
terlal  dutlor (suoh aa the rot of writing a nam.) may be
delegated to others.    Hoeohm,
(1890) aeor. 667-568; Opinion

           It ir therefore our further oplnlon and you are
6drIaed that the Btate Registrar $8 authorlted   to aoorpt ior
tiling  rroordr ot belayed regIstrationa of birth a8 qrovldob
in 8. B. No. 614, aupra, when aooompanIrd by order6 of the
oounty Judge bearing hIe rtamprd olgnature an& the written
rlgnatura of him olsrk, or, bearlng hi8 atamped signature
alone.




                                       BY  j"
                                                            D. Smullen
JD$:LW                                                       Aaslstmt

~3?ClASURES